Case 8:17-cv-00564-JDW-AAS Document 40 Filed 10/14/20 Page 1 of 3 PageID 1341




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

TREECE A. SINGLETON,

         Plaintiff,

v.                                                                            Case No: 8:17-cv-564-T-27AAS

13TH CIRCUIT COURT JUDGES,
SUNSHINE STATE INSURANCE CORP.,
SCHWARTZ LAW GROUP, PA, and
MORGAN & MORGAN LAW,

      Defendants.
___________________________________/

                                                      ORDER

         BEFORE THE COURT is Plaintiff Singleton’s response to Order to Show Cause. (Dkt.

39). The Order to Show Cause directed Plaintiff to show cause in writing within fourteen days

why he should not be enjoined from filing any future pleadings in this closed case without first

seeking leave of court, due to his numerous frivolous and repetitive filings. 1 See (Dkt. 38). In his

44-page response, Plaintiff does not specifically address why an injunction should not issue, but


         1
          Plaintiff’s original pro se 70-page Complaint was dismissed as frivolous and for failure to comply with the
Federal Rules of Civil Procedure or allege a basis for subject matter jurisdiction. (Dkt. 3). His request to proceed in
forma pauperis was denied and the case was closed. (Id.). Without seeking leave, he filed an Amended Complaint
which was stricken for failure to comply with the Local Rules (Dkt. 7). In the same Order, his 20-page motion to
dismiss (Dkt. 5) and 45-page motion for summary judgment (Dkt. 6) were denied as moot. (Dkt. 7).

         On September 15, 2017, the Order dismissing the case was vacated and Plaintiff was granted leave to file
within fourteen days an amended complaint in compliance with Rules 8 and 10, Federal Rules of Civil Procedure.
(Dkt. 12). The Order expressly provided that, absent the filing of an amended complaint, “this case will be dismissed
with prejudice.” (Id.). Plaintiff failed to file an amended complaint within that time. Accordingly, on October 6, 2017,
the case was dismissed with prejudice. (Dkt. 14). His request to proceed in forma pauperis was denied as moot. (Dkt.
17). Nearly two years later, his 98-page request to vacate judgment was denied, as was his subsequent motion
requesting reconsideration. (Dkts. 19, 22, 23, 24). Plaintiff was again informed that the case was dismissed on October
6, 2017, and that there was no active pending case. (Dkt. 24).

         Notwithstanding, since that Order, Plaintiff has filed five motions to vacate a void-ab-initio judgment and
two motions for reconsideration of the orders denying his fourth and fifth motion to vacate. (Dkts. 25, 27, 29, 31, 33,
35, 37). These motions were denied. (Dkts. 26, 28, 30, 32, 34, 36, 38). Moreover, Plaintiff was warned that if he
continued to file frivolous motions he may be subject to sanctions. See (Dkts. 32, 34, 36).

                                                           1
Case 8:17-cv-00564-JDW-AAS Document 40 Filed 10/14/20 Page 2 of 3 PageID 1342




instead, includes lengthy citations to legal authority and repeats arguments that have previously

been rejected or found to be incoherent and repetitive. (Dkt. 39). Indeed, Plaintiff’s response

demonstrates that without judicial intervention, he will continue to file meritless and legally

deficient pleadings. Upon consideration, a Martin-Trigona injunction shall issue to restrict

Plaintiff’s filings in this closed case, conserve judicial resources, control the Court’s docket, and

curb abuse.

       Martin-Trigona injunctions are entered to “defend the judicial system from abuse” and “to

protect against abusive and vexatious litigation.” Martin-Trigona v. Shaw, 986 F.2d 1384, 1386-

87 (11th Cir. 1993). Injunctive relief is appropriate to curtail abuses by a litigant who has a history

of litigation involving “vexation, harassment and needless expense” and “unnecessary burden on

the courts.” Martin-Trigona v. Lavien, 737 F.2d 1254, 1264 (2d Cir. 1984). “Federal courts have

both the inherent power and the constitutional obligation to protect their jurisdiction from conduct

which impairs their ability to carry out Article III functions.” Procup v. Strickland, 792 F.2d 1069,

1073 (11th. Cir. 1986); see also Copeland v. Green, 949 F.2d 390, 391 (11th. Cir. 1991); Martin-

Trigona v. Lavien, 737 F.2d at 1261. This protection comes in various forms, including injunctions

requiring pre-filing screening. Martin-Trigona v. Shaw, 986 F.2d at 1387-88. Injunctive relief may

be entered so long as the litigant is not “completely foreclosed from any access to the court.”

Procup, 792 F.2d at 1074 (emphasis in original).

       As discussed, Plaintiff’s repeated filings in a closed case has caused an unnecessary burden

on this Court. Martin-Trigona v. Lavien, 737 F.2d at 1262. For this reason, Plaintiff should be

restricted in his future filings in this case. See Maid of the Mist Corp. v. Alcatraz Media, LLC, 388

F. App’x 940, 942 (11th Cir. 2010) (affirming an injunction restricting a party in a closed case

from “filing any further motion, pleading, or other paper in relation to the instant civil action”).



                                                  2
Case 8:17-cv-00564-JDW-AAS Document 40 Filed 10/14/20 Page 3 of 3 PageID 1343




         Accordingly, it is ORDERED:

         1)       Before filing any motion, pleading, or other paper in this closed case, Plaintiff is

ordered to seek leave of court.

         2)       To obtain leave to make a filing, Plaintiff shall submit to the Magistrate Judge a

short summary of the proposed filing that:

                  a. Shall be double spaced and printed in 12-point font;

                  b. Shall not exceed three pages in length;

                  c. Shall be styled as “Motion for Leave to File”;

                  d. Shall briefly state that he seeks the Court’s approval to make a particular filing

                       and explain the legal purpose or basis of the request.

         3)       The Magistrate Judge will determine whether the pleading has arguable merit. In

the event a Magistrate Judge’s preliminary review results in a finding that the filing is frivolous,

that filing will not be filed with the Court but will be returned to Plaintiff. If the Court issues such

a finding, Plaintiff will be subject to sanctions such as a monetary assessment. See In re Roy Day

Litig., 976 F. Supp. 1460 (M.D. Fla. 1995). In the event a Magistrate Judge’s preliminary review

results in a finding that Plaintiff’s filing is not frivolous, the Magistrate Judge will direct the Clerk

to file the document.

         DONE AND ORDERED this 14th day of October, 2020.

                                                  /s/ James D. Whittemore
                                                  JAMES D. WHITTEMORE
                                                  United States District Judge
Copies to: Pro se Plaintiff




                                                     3
